DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 3/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,368,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul R. Katterle on 7/28/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Claim 1: An implantable device comprising:
	at least three arcs; 
a device closure pin; 
a lock-in unit attached and located at one end of the at least three arcs; 
a quick-release unit attached and located at an opposite end of the at least three arcs; and
wherein the implantable device is transformable between a first flexible state and a second rigid state, wherein when the device closure pin is coupled to one of the lock-in unit and the quick-release unit, the implantable device is in the first flexible state and when the device closure pin is attached to both the lock-in unit and the quick-release unit, the implantable device is in the second rigid state, and wherein each of the at least three arcs includes links with atraumatic surfaces, wherein the links are connected together by pins such that the links are movable about the pins when the implantable device is in the first flexible state.

Claim 10 has been amended as follows:
Claim 10: An implantable device comprising: 
a multiplicity of links forming three arcs constructing a closed three-dimensional curved shape wherein for a plurality of the links, each link is connected to two other links; 
a device closure pin including a snap-in segment; and 
Page 3 of 10a lock-in unit attached and located at one end of the three arcs; 
a quick-release unit attached and located at an opposite end of the three arcs; and 
wherein the implantable device is flexible when the device closure pin is attached to one of the lock-in unit and the quick-release unit and is rigid when both sides of the device closure pin are attached to the lock-in unit and the quick-release unit; and 
wherein the lock-in unit includes a receptacle configured to receive and hold the snap-in segment of the device closure pin, wherein the receptacle of the lock-in unit is structured as a slotted spring washer configured to receive and hold the snap-in segment of the device closure pin.

Claim 11 has been canceled.

In claim 13, line 2, “the closed curved three-dimensional shape” has been deleted and --the closed three-dimensional curved shape-- inserted therefor.

Claim 20 has been canceled.

In claim 21, line 1, “claim 20” has been deleted and --claim 1-- inserted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774